Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Each a series of AIP Alternative Strategies Funds December 31, 2007 Supplement to the Prospectus Class C Shares dated April 30, 2007, as supplemented July 6, 2007, August 14, 2007 and December 6, 2007 The following replaces the Shareholder Fees table in the section titled, “Fees and Expenses” on page 12 of the Prospectus. Alpha Hedged Beta Hedged Strategies Fund Strategies Fund Shareholder Fees(1)(fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price) 1.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Other Distributions None None Redemption Fee None None Exchange Fee None None Maximum Account Fee(2) None None NOTES TO FEE TABLE (1) Although no sales loads or transaction fees are charged, you may be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If a shareholder requests that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ Transfer Agent. (2) IRA accounts will be charged a $15.00 annual maintenance fee. The following information supplements the section titled “Investment Sub-Advisors to Underlying Funds” on the inside front cover of the prospectus. AlphaStream Capital Management, LLC Castle Peak Asset Management, LLC Concise Capital Management, LP Deltec Asset Management, LLC Duncan-Hurst Capital Management, L.P. FrontFour Capital Group, LLC Goldberg Advisers, LLC. KDC Investment Management, LP Nicholas Investment Partners, L.P. Osage Energy Partners, L.P. Sage Capital Management, LLC Simran Capital Management, LLC Viewpoint Investment Partners 1 The following paragraphs supplement the section titled “Investment Advisor” on pages 27 - 29 of the prospectus. Investment Advisor The following Underlying Funds may be utilized by each Fund: Long/Short Equity – Growth – 1 This strategy employs long and short trading in primarily U.S. domestic equity securities.This strategy attempts to achieve capital appreciation and capital preservation with low to moderate correlation to market indices. Energy and Natural Resources – 1 This strategy employs long and short trading in primarily U.S. domestic equity securities and master limited partnerships in the energy and natural resources sectors.This strategy attempts to achieve capital appreciation and capital preservation with low to moderate correlation to market indices. Addition of Sub-Advisors Effective May 22, 2007, the Board of Trustees has appointed Sage Capital Management, LLC (“Sage”), as sub-advisor to the Underlying Funds Trust (the “Trust”) to manage a portion of an Underlying Fund’s assets.The appointment of Sage does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective May 22, 2007, the Board of Trustees has appointed Simran Capital Management, LLC (“Simran”), as sub-advisor to Trust to manage a portion of an Underlying Fund’s assets.The appointment of Simran does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective May 22, 2007, the Board of Trustees has appointed Viewpoint Investment Partners (“Viewpoint”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Viewpoint does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective June 26, 2007, the Board of Trustees has appointed Deltec Asset Management, LLC (“Deltec”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Deltec does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective June 26, 2007, the Board of Trustees has appointed Duncan-Hurst Capital Management, L.P. (“Duncan-Hurst”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Duncan-Hurst does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective October 17, 2007, the Board of Trustees has appointed AlphaStream Capital Management, LLC (“AlphaStream”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of AlphaStream does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective October 17, 2007, the Board of Trustees has appointed Concise Capital Management, LP (“Concise”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Concise does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective October 17, 2007, the Board of Trustees has appointed Goldberg Advisers, LLC (“Goldberg”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Goldberg does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. 2 Effective October 17, 2007, the Board of Trustees has appointed KDC Investment Management, LP (“KDC”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of KDC does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective October 17, 2007, the Board of Trustees has appointed Osage Energy Partners, L.P. (“Osage”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Osage does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective November 20, 2007, the Board of Trustees has appointed Castle Peak Asset Management, LLC (“Castle Peak”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Castle Peak does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective November 20, 2007, the Board of Trustees has appointed FrontFour Capital Group, LLC (“FrontFour”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of FrontFour does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Effective November 20, 2007, the Board of Trustees has appointed Nicholas Investment Partners, L.P. (“Nicholas”), as sub-advisor to the Trust to manage a portion of an Underlying Fund’s assets.The appointment of Nicholas does not require shareholder approval under the terms of the exemptive order issued to the Funds by the SEC.The exemptive order permits the Advisor to hire new sub-advisors subject to certain conditions and approval by the Board of Trustees, but without shareholder approval. Therefore, the “Investment Sub-Advisors” section of the Prospectus on pages 30-36 describing the sub-advisors to the Funds is hereby amended to add the following: AlphaStream Capital Management, LLC: The Advisor has entered into a sub-advisory agreement with AlphaStream Capital Management, LLC (“AlphaStream”), to manage a portion of the Long/Short Equity –
